The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
	Acknowledgement is made of the present application as a continuation application of U.S. Patent Application No. 16/511,620, filed July 15, 2019, now abandoned, which is a continuation application of U.S. Patent Application No. 14/744,662, filed June 19, 2015, now abandoned, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/014,488, filed June 19, 2014.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed March 11, 2021 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references.

Requirement for Restriction/Election
	Applicant’s election without traverse of the invention of Group I (claims 1-16), directed to a method for treating cancer comprising administering to a subject in need thereof an effective amount of a combination of a chemotherapy agent and a composition containing a quercetin, and the election of (i) bladder cancer as the single disclosed species of cancer, (ii) cyclophosphamide as the single disclosed species of chemotherapy agent, (iii) isoquercetin as the single disclosed species of quercetin compound, and (iv) the combination of vitamin C and vitamin B3 as the additional agents to be further administered, to which examination on the merits will be confined, as stated in the reply filed July 25, 2022, is acknowledged by the Examiner.
	Therefore, for the reasons above and those made of record at p.2-6 of the Office Action dated April 28, 2022, the requirement remains proper and is hereby made FINAL.
	Claims 4-6, 11-14 and 17-20 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected invention and elected species are claims 1-3, 7-10 and 15-16 and such claims are herein acted on the merits. 

Priority
Acknowledgement is made of the present application as a continuation application of U.S. Patent Application No. 16/511,620, filed July 15, 2019, which is a continuation application of U.S. Patent Application No. 14/744,662, filed June 19, 2015, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/014,488, filed June 19, 2014. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/014,488, filed June 19, 2014, provides adequate written support and/or enablement in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph, for instant claims 1-3 and 15-16. It does not, however, provide adequate written support and/or enabling guidance specifically for the embodiments in which the cancer to be treated is bladder cancer and the chemotherapy agent is any one of “cyclophosphamide, doxorubicin hydrochloride, cisplatin, gemcitabine, or a combination of gemcitabine and cisplatin (claim 7) or, more specifically, “wherein the bladder cancer is metastatic” (claim 8). The ‘488 disclosure also fails to provide adequate written support and/or enabling guidance for the specific administration of cyclophosphamide in “a daily dose of 0.3 mg/kg to 2.5 mg/kg together with 2 g of a quercetin” (claim 9), particularly wherein the quercetin is “isoquercetin or isoquercitrin” (claim 10). 
However, the disclosure of prior-filed U.S. Patent Application No. 14/744,662, filed June 19, 2015, provides adequate written support and/or enablement in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph, for the subject matter recited in instant claims 7-10.
Accordingly, the effective filing date of instant claims 1-3 and 15-16 is June 19, 2014 (the filing date of the ‘488 provisional application), and the effective filing date of instant claims 7-10 is June 19, 2015 (the filing date of the ‘662 application).
The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-3, 7-10 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “[a] method for treating cancer” via “administering to a subject in need thereof” the recited combination of a chemotherapy agent and a quercetin, but the “need” of the recited subject is not clearly set forth. For example, it is unclear if the subject is in need of (i) treatment for cancer, or (ii) the recited combination for any therapeutic purpose. Clarification is required. 
As claims 2-3, 7-10 and 15-16 do not clarify this point of ambiguity in claim 1, they must also be rejected on the same grounds.
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunicke et al. (U.S. Patent No. 5,578,590 A; 1996).
Grunicke et al. teaches a method of inhibiting protein kinase C in a mammal with a tumor that contains protein kinase C and is undergoing cytostatic therapy (abstract; col.1, l.8-11). Grunicke et al. defines the protein kinase C inhibitor as including quercetin aglycone (3,3’,4’,5,7-pentahydroxyflavone) (col.1, l.44-55; Ex.2, col.5, l.7-26). Grunicke et al. defines the cytostatic therapy as chemotherapeutics, including cyclophosphamide and platinum complexes (col.2, l.7-16). Grunicke et al. teaches that the combination provides a synergistic increase in the efficacy of the individual substances by reducing the necessary dose (and, thus, toxicity) of the individual substances (col.2, l.31-37). Grunicke et al. teaches that the dosing will depend upon various factors, such as mode of administration, age and individual medical condition, but specifies that a combination of cis-DDP and quercetin would be dosed in an amount of, e.g., 1-10 mg/kg, especially 3 mg/kg, cis-DDP, with 10-50 mg/kg, especially 20 mg/kg, quercetin (col.3, l.31-38). Grunicke et al. exemplifies a synergistic effect of cis-DDP with quercetin in an in vitro culture of Walker sarcoma cells (Ex.8, l.40-50). 
In claim 1, Applicant recites “[a] method for treating cancer” via administering “an effective amount of a combination of a chemotherapy agent and a composition containing a quercetin”.
Grunicke et al. teaches a method for treating a mammal with a tumor with a protein kinase C inhibitor and cytostatic therapy, and further defines and exemplifies combinations of quercetin aglycone as the protein kinase C inhibitor with other chemotherapeutic agents, such as cis-DDP, for administration to the mammal. The mammal of Grunicke’s disclosure meets Applicant’s “subject in need thereof” defined in claim 1, as the tumor of such mammal indicates the need of the mammal for treatment of the cancerous tumor. Also, although Grunicke et al. teaches the effect of such administration as the inhibition of protein kinase C, Grunicke et al. further teaches the effects of the disclosed combination therapy in providing a synergistic enhancement of the efficacy of each agent of the combination, thereby reducing the therapeutic dose and toxicity of the agents of the combination. As this effect is relevant to the overall effect of “treating cancer”, Grunicke’s teachings provide for “[a] method of treating cancer” as claimed. 
In claim 15, Applicant defines the quercetin as, e.g., quercetin aglycone.
Grunicke et al. defines and exemplifies combinations in which the protein kinase C inhibitor is quercetin aglycone, thereby meeting Applicant’s requirement of claim 15.
Therefore, instant claims 1 and 15 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

3.	Claims 1-2 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giori et al. (WO 2014/111268 A1; Published July 24, 2014, Filed January 20, 2014).
Giori et al. teaches a composition of quercetin, curcumin, hyaluronic acid and chondroitin sulfate for oral administration to improve the uniformity and thickness of the urothelial mucus layer (p.5, l.10-14). Giori et al. teaches that the quercetin is any of its tautomeric ketonic or enolic forms, or a salt or derivative thereof, such as a conjugate (e.g., quercetin-3-O-sulfate), or in the form of an aglycone of a glycoside (e.g., rutin or quercitrin) (p.6, l.9-13). Giori et al. teaches that the composition is effective for the treatment or prevention of pathologies that involve alteration of the bladder, urethra, pelvis and urogenitals by protecting and/or restoring the urothelial mucus layer and protecting it from inflammation, wherein the pathology includes, e.g., bladder tumors, such as transition cell carcinoma (p.8, l.10-24). Giori et al. exemplifies a soft gelatin capsule comprising, as filler, chondroitin sulfate (200 mg), quercetin (200 mg), curcumin (100 mg), soy lecithin (200 mg), hyaluronic acid (20 mg), medium-chain triglycerides (500 mg) and propylene glycol monolaurate (120 mg) (Table 1, p.11), which was administered to nine patients with superficial transition cell bladder carcinoma that had received transurethral bladder resection of visible lesions (Ex.2, p.11, l.10-p.12, l.1). Giori et al. teaches that the patients were orally administered two soft gelatin capsules per day for three months, during which none of the patients reported side-effects of the oral treatment (p.12, l.12-17). Giori et al. teaches that the subjects were biopsied following treatment to determine progress of the carcinoma, and noted the complete absence of bladder neoplasms in all treated subjects examined, as well as the absence of dysplasia in the examined mucosal tissue and restoration of the physiological mucosal layer (p.12, l.18-p.13, l.7).
In claim 1, Applicant recites “[a] method for treating cancer” via administering “an effective amount of a combination of a chemotherapy agent and a composition containing a quercetin”.
In claim 2, Applicant defines the cancer as, e.g., bladder cancer.
Giori et al. teaches the administration of an oral composition of a quercetin with chondroitin sulfate, curcumin, hyaluronic acid and other additives, such as soy lecithin and medium-chain triglycerides, to patients with superficial transition cell bladder cancer. The additional agents of Giori’s composition meet Applicant’s limitation directed to a generic “chemotherapy agent”, as these additional agents were effective to stop the growth of the bladder cancer in such patients and, thus, would meet the broadest reasonable interpretation of the term “chemotherapy agent” (absent any specific definition of the term by Applicant in the as-filed specification). MPEP §2111.
In claim 15, Applicant defines the quercetin as, e.g., quercetin aglycone.
Giori et al. defines the quercetin incorporated into the disclosed therapeutic composition as including aglycone forms of quercetin glycosides, such as quercitrin (i.e., quercetin aglycone).
Therefore, instant claims 1-2 and 15 are properly anticipated under AIA  35 U.S.C. §102(a)(2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Di Lorenzo et al. (“Phase 1/2 Study of Intravenous Paclitaxel and Oral Cyclophosphamide in Pretreated Metastatic Urothelial Bladder Cancer Patients”, Cancer, 2009; 115:517-523) in view of Ma et al. (“Growth Inhibitory Effects of Quercetin on Bladder Cancer Cells”, Frontiers in Bioscience, 2006; 11:2275-2285, cited by Applicant in the 03/11/21 IDS).
Di Lorenzo et al. teaches an experimental study of 44 patients with metastatic urothelial bladder cancer treated with paclitaxel (175 mg/m21) via intravenous injection on Day 1 with oral cyclophosphamide (50-150 mg/m2) daily on Days 1-7 in three week cycles (abstract; “Study Population”, col.2, para.2, p.518; “Treatment”, col.2, para.3, p.518). Di Lorenzo et al. teaches that paclitaxel and cyclophosphamide were safely combined at a dose of 175 mg/m2 paclitaxel and 50 mg/m2 cyclophosphamide (Days 1-7, orally) every three weeks, and yielded a response rate of 31% with median time to progression (TTP) of 5 months and median overall survival (OS) of 8 months (abstract; “Discussion”, col.1, para.5-6, p.522; col.2, para.4-5, p.522).
Di Lorenzo et al. differs from the instant claims only insofar as it does not explicitly teach the further administration of a quercetin (claim 1), such as quercetin aglycone (claim 15).
Ma et al. teaches an experimental study in which EJ, T24 and J82 bladder cancer cells were treated with varying concentrations of quercetin and evaluated for cytotoxicity, cell growth, colony formation, and apoptosis (col.2, para.5, p.2276-col.1, para.4, p.2277). Ma et al. observed that quercetin caused a dose- and time-dependent reduction in cell viability in all three bladder cancer cell lines, and reduced cell growth and colony formation, and induced apoptosis, in EJ bladder cancer cells (col.1, para.3, p.2278-p.2280; Fig.1-4). Ma et al. concludes that quercetin inhibits growth and proliferation of bladder cancer cells and induced apoptosis, further stating that quercetin may be used as a potential chemopreventive and chemotherapeutic agent for bladder cancer (col.2, para.4, p.2282-col.1, para.1, p.2283).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying Di Lorenzo’s cyclophosphamide therapy to further incorporate quercetin, as taught by Ma et al., because each was known to have efficacy in the treatment of bladder cancer. The skilled artisan would have been motivated to make such a combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) bladder cancer-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
In claim 2, Applicant defines the cancer as, e.g., bladder cancer.
In claim 3, Applicant defines the cancer as metastatic cancer.
In claim 7, Applicant defines the cancer as bladder cancer and the chemotherapy agent as, e.g., cyclophosphamide. 
In claim 8, Applicant further limits the bladder cancer to metastatic bladder cancer and the chemotherapy agent to cyclophosphamide.
In claim 15, Applicant defines the quercetin as, e.g., quercetin aglycone.
Di Lorenzo et al. teaches the treatment of metastatic bladder cancer with cyclophosphamide and paclitaxel chemotherapy. As established above, the therapeutic efficacy of quercetin aglycone in inhibiting cell growth and proliferation, and inducing apoptosis, in several types of bladder cancer renders the further incorporation of quercetin aglycone into Di Lorenzo’s cyclophosphamide regimen prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

5.	Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Di Lorenzo et al. (“Phase 1/2 Study of Intravenous Paclitaxel and Oral Cyclophosphamide in Pretreated Metastatic Urothelial Bladder Cancer Patients”, Cancer, 2009; 115:517-523) in view of Ma et al. (“Growth Inhibitory Effects of Quercetin on Bladder Cancer Cells”, Frontiers in Bioscience, 2006; 11:2275-2285, cited by Applicant in the 03/11/21 IDS), 
as applied above to claims 1-3, 7-8 and 15,
further in view of Lines et al. (U.S. Patent Application Publication No. 2013/0095095 A1; Published April 18, 2013, cited by Applicant on the 03/11/21 IDS), 
citing to Reagan-Shaw et al. (“Dose Translation from Animal to Human Studies Revisited”, FASEB J, 2007; 22:659-661) as evidence.
Di Lorenzo et al. in view of Ma et al. as applied above to claims 1-3, 7-8 and 15.
Di Lorenzo et al. in view of Ma et al. differ from the instant claims only insofar as they do not explicitly teach (i) the further incorporation of vitamin B3 and vitamin C (claim 16) or (ii) the daily dose of cyclophosphamide is 0.3-2.5 mg/kg with 2 g quercetin (claim 9), particularly wherein the quercetin is administered in the form of, e.g., isoquercitin (claim 10).
	Lines et al. teaches that quercetin, together with one or more of vitamin B3, vitamin C and folic acid, synergistically inhibits the enzyme activity of protein disulfide isomerase (PDI) (p.2, para.[0017]). Lines et al. teaches that PDI is secreted by activated endothelial cells and platelets, which activates tissue factor and leads to activation of the coagulation cascade, resulting in fibrin deposition and thrombus formation (p.1, para.[0004]; p.2, para.[0017]). Lines et al. teaches that quercetin prevents thrombus formation by blocking PDI (p.2, para.[0017]). Lines et al. teaches that the efficacy of quercetin is enhanced by vitamin B3, vitamin C or both by maintaining quercetin levels in plasma up to five times those of quercetin alone and a quercetin half-life in plasma that is twice as long as quercetin alone (p.2, para.[0021]). Lines et al. teaches that quercetin is administered in an amount of 20 mg to 3 g to a subject who has, or is at risk for, a thrombotic disorder (p.2, para.[0022]). Lines et al. teaches that cancer is a thrombotic disorder, as it greatly increases the risk of thrombosis because tumor cells express high levels of tissue factor on their surface, which causes a hypercoagulable state and leads to activation of the coagulation cascade (and, thus, fibrin deposition and thrombus formation) (p.1, para.[0003]; p.2, para.[0020]). Lines et al. teaches that quercetin derivatives, such as quercetin-3-O-glucoside (isoquercetin), are alternatives to quercetin because they are converted to quercetin aglycone and absorbed by the body (p.2, para.[0023]). 
	Reagan-Shaw et al. is cited as evidence that a dose in mg/m2 can be converted to mg/kg by dividing by the Km value, which for an adult human is 37 (Table 1, p.660).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to further incorporate vitamin B3 and vitamin C (claim 16) to the cyclophosphamide and quercetin regimen suggested by Di Lorenzo et al. as modified by Ma et al. above because Lines et al. teaches that the combination of quercetin with vitamin B3 and vitamin C enhanced quercetin efficacy by significantly increasing quercetin plasma levels (up to 5x) and half-life (2x) as compared to quercetin in the absence of vitamin B3 and vitamin C. The skilled artisan would have recognized that maintaining higher plasma levels and longer half-life would have increased the therapeutically beneficial anticancer effects of quercetin in the treated metastatic bladder cancer patient.
	The ordinarily skilled artisan would have been additionally motivated to further incorporate vitamin B3 and vitamin C to the cyclophosphamide and quercetin regimen suggested by Di Lorenzo et al. as modified by Ma et al. above because Lines et al. teaches that the combination of quercetin with vitamins B3 and C was effective to mitigate the risk of thrombosis in cancer patients by inhibiting PDI activity (and, thus, inhibiting activation of the coagulation cascade and thrombus formation). A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to administer quercetin in a daily dose of 2 g to yield this additional thrombus-inhibiting effect because Lines et al. teaches that quercetin was effective for this purpose in a daily dose of 20 mg to 3 g, thereby suggesting amounts within this range, such as 2 g quercetin.
	As Di Lorenzo et al. teaches the administration of 50 mg/m2 cyclophosphamide [which is equivalent to (50 mg/m2 cyclophosphamide)/(37 human Km value) = 1.35 mg/kg, per Reagan-Shaw’s evidentiary teachings], then the suggested combination of Di Lorenzo et al. in view of Ma et al. and Lines et al. would have yielded a combination of a daily dose of 1.35 mg/kg cyclophosphamide with 2 g quercetin, thereby meeting Applicant’s requirements of claim 9.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting isoquercitin for quercetin aglycone as suggested by Ma et al. and Lines et al. because Lines et al. teaches that isoquercitin was a known source of quercetin aglycone. The ordinarily skilled artisan would have found it prima facie obvious to utilize another well-known source of quercetin aglycone for the treatment of a metastatic bladder cancer patient because Lines et al. teaches that quercetin derivatives, such as isoquercitin, were known to be converted to quercetin aglycone in the body and, therefore, were recognized as an alternative source of the same.
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Rejection of claims 1-3, 7-10 and 15-16 is proper.
Claims 4-6, 11-14 and 17-20 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 27, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Di Lorenzo et al. states the dosage as “mg/mq”, which is understood to be a translational error, as “mq” is Italian for “m2”.